 In the Matter Of MADISON IRON WORKS, INCORPORATEDandAMERICANFEDERATION OF LABOR, MARINE WORKERS, METAL' TRADES DEPART-MENT,COUNCILCase No. 4-R-1663.-Decided April 20,1945Mr. Alfred W. Roberts, Jr.,of New York City, for the Company.Mr. Samuel R. Isard,of Newark, N. J., for the Union.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed on February 6, 1945, by AmericanFederation of Labor, Marine Workers, Metal Trades Department,Council,, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofMadison Iron Works, Incorporated, Madison, New Jersey, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Eugene M. Purver,Trial Examiner.Said hearing was held at Morristown, New Jersey,on February 26, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.All par-ties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMadison Iron Works, Incorporated, a New Jersey corporation, isengaged in the manufacture of marine mufflers under contracts withIAt the commencement of the hearing the Trial Examiner granted a motion presentedby the Union to amend its petition, changing the name of said Union to read as hereinstated.61 N. L.R. B., No.100.649 650DECISIONSOF NATIONALLABOR RELATIONS BOARDthe United States Navy.The Company's sole plant, located at Mad-ison, New Jersey, is involved in the instant proceeding.During thefiscal year ending April 30, 1944, the Company purchased raw mate-rials, consisting principally of sheet and steel plates, bolts, and nuts,valued in excess of $155,000; approximately 75 percent of such pur-chases was shipped to its plant from points outside the State of NewJersey.During the same period, the Company delivered approx-imately 100 percent of its finished products, valued in excess of $650,-000, to the United States Navy at the Madison, New Jersey plant.We find that the operations of the Company affect commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDMarine Workers, Metal Trades Department, Council, affiliated withthe American Federation of Labor, is a labor organization, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees at theMadison,New Jersey, plant until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act:IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees in-cluding the working foremen, subforemen (snappers or leadmen),burners and machinists, skilled, and unskilled laborers, assemblers,welders, and set-up men, but excluding -executives, superintendents,storekeeper-chief of guards, armed guards, office employees, time-keeper and cost accountants, draftsmen, chief draftsman, and super-visory employees, constitute a unit appropriate for collective bargain-ing.The Company took no position with respect to the composition of2The Field Examiner reported that the Union submitted 32 authorization cards whichbore apparently genuine original signatures,that the names of 32 persons appearing onthe cards were listed on the Company's pay roll of February 14, 1945, which contained thenames of 43 employees in the appropriate unit ; and that all the cards were dated January11, 1945. MADISON IRON WORKS, INCORPORATED651the appropriate unit.Certain specific classifications of employeeswithin the unit designated by the Union warrant special mention'herein.Working foremen.The hierarchy of the Company is substantiallyas follows : Executives, superintendents and storekeeper-chief ofguards, working foremen, subforemen, first class workers, and otheremployees.Although the working foremen devote approximately 80percent of their time to the performance of tasks similar in nature tothose performed by the employees they supervise, they have, at alltimes, the authority to discharge, discipline, and recommend raises.During the night shift, the working foremen, on duty are in completecharge of the entire plant.Under these circumstances, we find thatthe working foremen are supervisory employees within our customarydefinition, and they are excluded from the unit.Subf oremen (snappers or leadmen).The subforemen devote prac-tically all their time to the performance of production and mainte-nance tasks.These subforemen receive a 5-cent bonus over their'normal hourly rate of pay because they substitute for the workingforemen in the latter's absence.At no time during their employ assubforemen are they clothed with the authority to hire, promote, dis-charge, discipline, or effectively recommend changes in the status ofemployees. It is only when a foreman has been absent for "months"that the subforeman assumes the status of a working foreman.We find that the subforemen do not have any of the indicia charac-teristic of supervisory employees and we, therefore, include saidsubforemen in the appropriate unit.3Armed guards.These employees are armed, uniformed, and swornin as peace officers by the Borough of Madison. They are responsibleto the storekeeper-chief of guards. In conformance with the custom-ary policy of the Board, we shall exclude the guards from the appro-priate unit.4We find that all production and maintenance employees, includingsubforemen (snappers or leadmen), burners and machinists, skilledand unskilled laborers, assemblers, welders, set-up men, janitors, test-ers, and maintenance electricians, but excluding executives, superin-tendents, storekeeper-chief of guards, working foremen, guards, officeemployees, timekeeper and cost accountants, draftsmen, chief drafts-man, and all or any other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute3SeeMatterof WheelerShipbuildingCorpwation,56 N L R B 1350,Matter of P SThorsen andCo.,56 N. L. R B 1340.4 SeeMatter of ContinentalCan Co.,55 N L R B. 180 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by means of an election by secret ballotamong the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction 5It appears that the Company employs parttime employees. Saidpart-timers work between the hours of 7 and 11 p. in.; they neitherwork on specific days, nor for a definite number of hours. The Uniondesires their exclusion from the list of eligible voters; the Companystates its position to be neutral.The record reveals that during aspecific period of time some of the part-timers worked with sufficientregularity to average 20 hours per week.6There is no indication inthe evidence that the part-time employees work on any different basisthan full-time employees as to rates of pay, duties, or other conditionsof employment.Regular part-time employees who devote a substan-tial amount of time over a representative period of time to the per-formance of work in a particular plant are employees who becomevitally engrossed in wages, hours, and working conditions which thereprevail.They derive from this substantial amount of work an interestin their industrial environment, and the correlative right to participatein an election to determine the representatives of this interest.Onthe basis of the record before us, we deem eligible to vote those part-time employees who have worked an average of 20 or more hours perweek over the following representative period of time, to wit : thatinterval of time commencing with the 4-week period preceding Febru-ary 14, 1945,7 and ending with the pay-roll period immediately preced-ing the date of this Direction of Election.85The request of the Union to have its name appear on the ballot as "A. F. of L., M. W. M.D. Council" is hereby granted9During the 4-week period preceding February 14, 1945, the number of hours performedy the following employees appears as herein indicated :HoursDelbert N.Engle, Jr------------------------------------------1277/2John L Pico--------------------------------------------------107Joe G. Pico---------------------------------------------------97Joseph Dowling ------------------------------------------------50Jim Ryan----------------------------------------------------387/The record is devoid of evidence manifesting the length of employment of any of theove part-time employees.7 This is the period as to which evidence was introduced at the hearingSee footnoteRupra.9 SeeMatter of Armour and Company,51 N. L.R. B. 28. MADISON IRON WORKS, INCORPORATEDDIRECTIONOF ELECTION653By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Madison IronWorks, Incorporated, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, and the determination of as topart-time employees set forth in Section V, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election to determinewhether or not they desire to be represented by A. F. of L., M. W. M.T. D. Council, for the purposes of collective bargaining.CHAIRMAN MILL.IS took no part in the consideration of the aboveDecision and Direction of Election.639678-45-vol 61-43